DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 08/22/2022 following the Non-Final Rejection of 06/17/2022. Claims 1, 4-11, 13 and 17 -18 were amended. Claims 2-3 were cancelled. Claims 1 and 4-18 were pending in the claims set filed 08/22/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sasha Varghese (Reg. No. 72185) on 09/02/2022.

The application has been amended as follows: 
In the Claims
Claims 6-8 are cancelled. 
These claims were cancelled since claims 6-8 recites “skin extending portion(s)”, this being part of an embodiment which does not comprise/include “a first fixing member fixed to an inner surface of the skin” as recited in independent claim 1. These features not being described as useable together in the instant specification; i.e. embodiments with the skin extending portion(s) do not include the first fixing member. Cancellation of these claims remedies any pending 35 USC § 112 issues and places the application in to condition for allowance. 

Allowable Subject Matter
Claims 1, 4-5 and 9-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, no prior art was found which anticipated or rendered obvious the invention as now claimed. The amendments overcome the prior art previously applied in the rejections in the Non-Final Rejection. Particular amendments added, such as “wherein the second fixing member includes: a bolt member penetrating the first fixing member and having a first end fixed to the leading edge protector such that the first end of the bolt member extends only partially through a thickness of the leading edge protector and does not penetrate an outer surface of the leading edge protector opposite to the hollow space side”, were not found in the prior art of record. US 2884078 discloses a bolt member which fixes a leading edge trough to a web 4 of the blade, however, it cannot be said that the bolt connection 30 which connects the two discloses ‘where the first end of the bolt member extends only partially through a thickness of the leading edge protector’ as required by the claimed invention. US 2019/0162233 discloses a leading edge which is bolted onto a main airfoil portion, however said reference fails to disclose the claimed bolt/nut arrangement of the instant invention. For the reasons listed above, the claimed invention is needed novel over the prior art of record. 

Reasons for allowance regarding claim 17 was stated in the prior office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9797369 and US 8142157 discloses of wind turbine blades with longitudinal blade segments which are fastened together via internal bolts. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745